DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeatman Jr. et al. (United States Patent Application Publication 2011/0222757), hereinafter referenced as Yeatman, in view of Chapman (United States Patent 4,765,769).
Regarding claim 1, Yeatman discloses a system for motion capture, comprising: a body portion comprising: a head portion comprising a head frame (figure 5A exhibits rail 300 as disclosed at paragraph 72), the head frame comprising: a first camera mounted to the head frame and operable to capture first light at wavelengths in a first spectrum (figure 5A exhibits camera 102C as disclosed at paragraph 45; paragraph 69 teaches that the camera 102C captures visible light); and second and third cameras mounted to the head frame at specific locations relative to the first camera on laterally opposite sides of the first camera (figure 5A exhibits cameras 102L and 102R mounted on opposite sides of camera 102C as disclosed at paragraph 46), the second camera being mounted to the frame at a first distance away from the first camera (figure 5A exhibits wherein camera 102L is mounted at distance DS from camera 102C as disclosed at paragraph 62), the third camera being mounted to the frame at a second distance away from the first camera (figure 5A exhibits wherein camera 102R is mounted at distance DS from camera 102C as disclosed at paragraph 62); wherein the first distance or the second distance is adjustable based at least in part on a third distance between the first camera and an actor (paragraph 62 teaches that the distance DS is adjustable based on object to camera distance, paragraphs 80-85 discuss how an object may be an actor), the second and third cameras operable to capture second light at wavelengths in a second spectrum different from the first spectrum (paragraph 69 teaches  that the left and right cameras capture near infrared light which is a different spectrum from the visible light captured by the first camera), the first, second, and third cameras being configured to simultaneously capture images of the actor in the performance area during a performance  (paragraph 9 teaches that the cameras simultaneously capture images).  However, Yeatman fails to disclose a plurality of wheels; a frame mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion.
Chapman is a similar or analogous system to the claimed invention as evidenced Chapman teaches a mobile motion capture rig wherein the motivation of a mobile camera system which is easily moved would have prompted a predictable variation of Yeatman by applying Chapman’s known principal of providing a system for image capture which comprises a body portion comprising: a plurality of wheels (figure 1 exhibits wheels 12 as disclosed at column 2 lines 24-27); a frame mounted on the plurality of wheels (figure 1 exhibits dolly frame 14 which is mounted on the wheels as disclosed at column 2 lines 27-30), the plurality of wheels configured to allow the frame to be carted to different positions around a performance area (column 2 lines 24-27 teaches that the wheels are steerable, it is apparent that wheels allow a dolly to move throughout the environment in which it is used; furthermore, figure 1 exhibits drive mechanism 36 which provides for steering of the wheels as disclosed at column 2 lines 52-65); and a head mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion (figure 1 exhibits mounting platform 20 on which photographic equipment is mounted as disclosed at column 2 lines 30-34; figure 1 further exhibits that mounting platform 20 extends forward from the body portion and is closer to the performance area than the body portion).  When applying this known technique to Yeatman, it would have been obvious to a person having ordinary skill in the art to mount the head frame and the cameras to mounting platform 20 which results in the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion, since the body portion disclosed by Chapman is behind the mounting platform 20.
In view of the motivations such as providing a mobile camera system which is easily moved one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 1), in addition, Yeatman discloses wherein the first distance is equal to the second distance (figure 5A exhibits wherein both cameras 102L and 102R are separated from camera 102C by the same distance DS as disclosed at paragraph 62).
Regarding claim 18, Yeatman discloses a camera rig, comprising: a body portion comprising: a head portion comprising a head frame (figure 5A exhibits rail 300 as disclosed at paragraph 72), the head frame comprising: a first camera mounted to the head frame and operable to capture first light at wavelengths in a first spectrum (figure 5A exhibits camera 102C as disclosed at paragraph 45; paragraph 69 teaches that the camera 102C captures visible light); and second and third cameras mounted to the head frame at specific locations relative to the first camera on laterally opposite sides of the first camera (figure 5A exhibits cameras 102L and 102R mounted on opposite sides of camera 102C as disclosed at paragraph 46), the second camera being mounted to the frame at a first distance away from the first camera (figure 5A exhibits wherein camera 102L is mounted at distance DS from camera 102C as disclosed at paragraph 62), the third camera being mounted to the frame at a second distance away from the first camera (figure 5A exhibits wherein camera 102R is mounted at distance DS from camera 102C as disclosed at paragraph 62); wherein the first distance or the second distance is adjustable based at least in part on a third distance between the first camera and an actor (paragraph 62 teaches that the distance DS is adjustable based on object to camera distance, paragraphs 80-85 discuss how an object may be an actor), the second and third cameras operable to capture second light at wavelengths in a second spectrum different from the first spectrum (paragraph 69 teaches  that the left and right cameras capture near infrared light which is a different spectrum from the first camera), the first, second, and third cameras being configured to simultaneously capture images of the actor in the performance area during a performance  (paragraph 9 teaches that the cameras simultaneously capture images).  However, Yeatman fails to disclose a plurality of wheels; a frame mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion.
Chapman is a similar or analogous system to the claimed invention as evidenced Chapman teaches a mobile motion capture rig wherein the motivation of a mobile camera system which is easily moved would have prompted a predictable variation of Yeatman by applying Chapman’s known principal of providing a system for image capture which comprises a body portion comprising: a plurality of wheels (figure 1 exhibits wheels 12 as disclosed at column 2 lines 24-27); a frame mounted on the plurality of wheels (figure 1 exhibits dolly frame 14 which is mounted on the wheels as disclosed at column 2 lines 27-30), the plurality of wheels configured to allow the frame to be carted to different positions around a performance area (column 2 lines 24-27 teaches that the wheels are steerable, it is apparent that wheels allow a dolly to move throughout the environment in which it is used; furthermore, figure 1 exhibits drive mechanism 36 which provides for steering of the wheels as disclosed at column 2 lines 52-65); and a head mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion (figure 1 exhibits mounting platform 20 on which photographic equipment is mounted as disclosed at column 2 lines 30-34; figure 1 further exhibits that mounting platform 20 extends forward from the body portion and is closer to the performance area than the body portion).  When applying this known technique to Yeatman, it would have been obvious to a person having ordinary skill in the art to mount the head frame and the cameras to mounting platform 20 which results in the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion, since the body portion disclosed by Chapman is behind the mounting platform 20.
In view of the motivations such as providing a mobile camera system which is easily moved one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeatman in view of Chapman and further in view of Richardson (United States Patent Application Publication 2011/0025853).
Regarding claim 6, Yeatman in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 1), however, Yeatman fails to disclose first and second light sources configured to emit light at wavelengths in the first spectrum, each of the first and second light sources are constructed as a ring of light around a respective lens of the first and second cameras.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range would have prompted a predictable variation of Yeatman by applying Richardson’s known principal of providing light sources configured to emit light at wavelengths in the first spectrum and where each of the first and second light sources are constructed as a ring of light around a respective lens of the second and third cameras (figure 2 exhibits wherein cameras have a ring of lights around the respective lenses of a camera which emit infrared light as disclosed at paragraphs 44-46).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Yeatman in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 1), however, Yeatman fails to disclose wherein the second and third cameras are configured to capture movement of a plurality of markers applied to a face of the actor during the performance, and the first camera is configured to capture an appearance of the actor without the plurality of markers.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data would have prompted a predictable variation of Gordon by applying Richardson’s known principal of wherein the second and third cameras are configured to capture movement of a plurality of markers applied to a face of the actor during the performance (figure 13 exhibits wherein cameras in marking tracking mode capture the movement of the markers as disclosed at paragraph 111), and the first camera is configured to capture an appearance of the actor without the plurality of markers (figure 12 exhibits wherein the scene view provides an image which all facial features are recognizable without enhancing the markers as disclosed at paragraph 110).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Yeatman in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 7), in addition, Richardson discloses wherein the plurality of markers comprises retroreflective gel-based markers (claim 7 requires that the cameras are capable of capturing movement of the markers, because Yeatman teaches that the cameras are configured to capture movement of markers which reflect infrared light, the cameras of Yeatman are configured to capture movement of any markers which reflect infrared light regardless of the specific structure of the markers and would therefore be configured to capture movement of markers when the markers comprise retroreflective gel-based markers since the only disclosed structure required to capture images of retroflective gel-based markers is the ability to capture infrared images).
Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeatman in view of Chapman and further in view of Gordon (United States Patent Application Publication 2006/0152512).
Regarding claim 9, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 1), however, Yeatman fails to disclose wherein an first orientation for the second camera and a second orientation for the third camera is adjustable based at least in part on a distance of an actor from the second camera and the third camera respectively.
Gordon is a similar or analogous system to the claimed invention as evidenced Gordon teaches a camera system wherein the motivation of automatically following actors for optimal image capturing would have prompted a predictable variation of Yeatman by applying Gordon’s known principal of adjusting camera orientations based on a distance of an actor from the second camera and the third camera respectively (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the orientations of the cameras 1410 and 1412 and camera 1420 are able to be adjusted based on a distance from the cameras 1410 and 1412 and an actor respectively).
In view of the motivations such as automatically following actors for optimal image capturing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 1), however, Yeatman fails to disclose one or more sensors to track a position of the actor; and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor.
Gordon is a similar or analogous system to the claimed invention as evidenced Gordon teaches a camera system wherein the motivation of automatically following actors for optimal image capturing would have prompted a predictable variation of Yeatman by applying Gordon’s known principal of providing one or more sensors to track a position of the actor (paragraph 64 discloses RF, IR, or sonic signals for providing input to track movement of an actor; it is apparent that such sensors would come from respective sensors); and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).
In view of the motivations such as automatically following actors for optimal image capturing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 18), however, Yeatman fails to disclose wherein at least one of the second camera or the third camera is configured to dynamically adjust an angular position of the first camera or the second camera during the performance.
Gordon is a similar or analogous system to the claimed invention as evidenced Gordon teaches a camera system wherein the motivation of automatically following actors for optimal image capturing would have prompted a predictable variation of Yeatman by applying Gordon’s known principal of wherein at least one of the second camera or the third camera is configured to dynamically adjust an angular position of the first camera or the second camera during the performance (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the angular positions of the cameras 1410 and 1412 and camera 1420 are able to be dynamically adjusted during the performance).
In view of the motivations such as automatically following actors for optimal image capturing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeatman in view of Chapman in view of Gordon and further in view of Kuklish et al. (United States Patent Application Publication 2005/0007553).
Regarding claim 20, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 18), however, Yeatman fails to disclose one or more sensors attached to the camera rig to track a position of the actor; and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor.
Gordon is a similar or analogous system to the claimed invention as evidenced Gordon teaches a camera system wherein the motivation of automatically following actors for optimal image capturing would have prompted a predictable variation of Yeatman by applying Gordon’s known principal of providing one or more sensors to track a position of the actor (paragraph 64 discloses sensors for providing input to track movement of an actor); and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).
In view of the motivations such as automatically following actors for optimal image capturing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Yeatman in view of Chapman and further in view of Gordon fails to disclose wherein the sensors are attached to the camera rig.
Kuklish is a similar or analogous system to the claimed invention as evidenced Kuklish teaches a camera rig wherein the motivation of properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig would have prompted a predictable variation of Yeatman by applying Kuklish’s known principal of mounting an ultrasonic sensor to a camera rig frame (paragraph 142 teaches mounting ultrasonic sensors on a camera dolly).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to attach the sensors which provide the RF, IR, sonic, or visual signals (paragraph 64) to the camera rig.
In view of the motivations such as properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yeatman in view of Chapman and further in view of Shimada et al. (United States Patent Application Publication 2007/0189583), hereinafter referenced as Shimada.
Regarding claim 21, Yeatman in view of Chapman discloses everything claimed as applied above (see claim 1), in addition, Yeatman discloses wherein the second camera and the third camera are witness cameras (paragraph 46 teaches that cameras 102L and 102R are witness cameras).  However, Yeatman fails to disclose an optical filter placed in front at least one of the second camera and the third camera, the optical filter configured to filter light to the second camera or the third camera to allow infrared wavelength light to pass through.
Shimada is a similar or analogous system to the claimed invention as evidenced Shimada teaches a camera system wherein the motivation of accurately sensing IR light would have prompted a predictable variation of Yeatman by applying Shimada’s known principal of placing IR filters on cameras which capture IR light (figure 3A exhibits wherein IR filter 127 is placed in front of camera 120 as disclosed at paragraph 69).
In view of the motivations such as accurately sensing IR light one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeatman.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liou et al. (United States Patent 9,319,660) teaches a system for aligning stereo cameras.
Gobush (United States Patent Application Publication 2005/0114073) teaches placing band-pass filters in front of depth cameras.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696